I concur in the result reached by the majority upon the question first discussed, principally, however, upon the ground that the act of 1933 gives no authority to any one to levy or collect assessments of any sort or kind; and in addition to withholding such authority, the act of 1933, by the language used in § 15, by necessary implication forbids the levying of assessments. This question, however, is of but small moment.
The second question involving the first cause of action is important, perhaps vital, to the interests affected, and I shall devote what I have to say entirely to that subject. The majority has kindly quoted § 3 of the act of 1935, and has then proceeded to ignore it entirely. In my judgment, the issues involved in this cause of action turn entirely on § 3 and are in no wise *Page 518 
affected by any of the other provisions of the act of 1935.
It is to be borne in mind that this is an action seeking to enjoin a dealer in fruits from continuing to do business as such without collecting and paying the assessments clearly provided for in § 3. Therefore, no other question is or can be involved, and we have no least shadow of excuse for construing or passing upon any other feature of the 1935 act. Sections 2 and 7 of the 1935 act, which cover the field attempted to be covered by the same numbered sections of the act of 1933, are as foreign to the issues of this case as is the rule against perpetuities or the rule in Shelley's case.
There is raised here no question of price fixing, of market control, or of the control of production and distribution. The whole subject now before us begins and ends in subdivisions (a) and (b) of § 3 of the 1935 act, the clear provisions of which must be kept in mind at all times. Those provisions in plain language declare the legislative intent to establish a public policy looking toward the increase of consumption of Washington grown agricultural products and the levying and collecting of assessments upon such products to provide the means of attaining the end sought. Subdivision (b) of § 3 specifically designates the several ways in which the funds so raised shall be expended.
The only delegation of power relating to this subject is that power given to the director of agriculture to fix the amount and prescribe the manner of collecting assessments. This is no more than the power which is always given to some board, body, or tribunal to ascertain benefits and fix assessments under laws relating to local improvements such as irrigation districts, diking and drainage districts, and the like. This subject partakes strongly of the nature of a special assessment. Agriculture is to be benefited, and the cost is *Page 519 
to be borne by those who receive the benefit. No reason is suggested and none is perceived why the assessments are not sustainable upon the same theory as are all other special assessments.
When we consider the careful manner in which the legislature has limited and defined the several methods to be followed in carrying out its declared purpose, it becomes evident that nothing whatever has been delegated except the mere details. Specifically, the legislature has named the methods which are to be followed, and these methods clearly defined in the act are: (1) to pay the cost of administration; (2) to advertise such agricultural products; (3) to obtain just transportation charges; (4) to obtain relief or protection from competing foreign products; (5) to obtain proper inspection; (6) to conduct scientific research for the purpose of developing further and greater uses of such products; and (7) to do anything else which will advance the interests of the producers of such products. The last subhead is, of course, a catch-all, and under it, it is possible that illegal things might be attempted, but we cannot now presume anything of that kind.
It is therefore clear that many of these methods, if not all of them, are entirely legitimate, practical, and such as will have a tendency to promote and carry out the declared public policy of increasing the consumption of Washington grown agricultural products. No one of these methods has any apparent tendency to create such a monopoly as is forbidden by our constitution or any monopoly; and so long as any one of these methods is legitimate and proper, the levying of assessments to pay for the use of such method and to promote the underlying principle is also proper.
Nothing at all comparable to § 3 appears in the 1933 act. No authority was given by that act to any one to assess anybody or anything for any purpose, and as *Page 520 
we have already said, § 15 of that act, when read in its entirety, by direct and necessary implication forbids any such assessment. Therefore, seemingly beyond a possibility of doubt, the present question was not involved in either Uhden v.Greenough, 181 Wash. 412, 43 P.2d 983, or Griffiths v.Robinson, 181 Wash. 438, 43 P.2d 977, and nothing decided in either of those cases has any possible bearing here.
The legislature has, by § 3 of the act of 1935, declared a valid public policy. Whether a wise one or not does not concern us. It has defined with care the methods by which that public policy shall be advanced and carried out; and as the legislature at the time of the enactment could not know with exactness the cost of carrying out the prescribed methods, it very properly delegated the fixing of amounts and the manner of collecting the necessary assessments to be levied upon the product to be benefited.
It is quite apparent that the legislature cannot now know the size or value of a crop still to be grown, the exact amount which will necessarily be expended for the purposes designated, or the percentage of that amount which should be borne by each box, package or other unit of a particular product which may reach the market in each several year. Hence, the amount of the assessment and the method of collecting are properly left to the administrative officers.
The provisions of § 3 are therefore sustainable without any reference to § 19 of the 1935 act, but in addition § 19 of the act, also quoted by the majority, refers to the then present rules which were on file and in operation at the time the act was passed (and therefore are exactly identified), which rules are expressly adopted and made effective until changed. These rules, therefore, whether valid under the act of 1933 or not, are by reference expressly made a part of the act of *Page 521 
1935, and therefore by § 19 all question of improper delegation of powers is put at rest.
I think the purpose is as definitely stated in § 3 as its nature will permit; that the means for accomplishing that purpose are clearly defined; and that such powers as are delegated are administrative powers only. Not only so, but § 11(b) of the act of 1935 provides for a judicial review of any and all rules, thus affording ample protection from arbitrary action.
The promotion of the interests of agriculture by the seven methods mentioned in § 3 is a subject clearly severable from all of the other features of the act. As before stated, it had nothing to do with price fixing, market control, or the control of production; and under the provisions of the saving clause contained in § 21 to the effect that, if any part of the act be held unconstitutional, the remainder shall not be affected thereby, it is clearly our duty to pass upon the single question before us and to uphold the provisions of § 3, notwithstanding we may be convinced that other provisions of the act not now in issue may be unconstitutional.
I am thoroughly convinced that the features of the act which are here questioned are well within the rule announced by this court in Vail v. Seaborg, 120 Wash. 126, 207 P. 15, and since we are dealing with a question which is important to this state and its people, and one which affects none other, we need not look elsewhere for authority.
I have examined with care the many authorities cited, and find none which to me seems to be contrary to the views I have attempted to express.
The judgment on the first cause of action should be affirmed, and I therefore dissent both from the views expressed and the results reached by the majority.
BEALS and BLAKE, JJ., concur with TOLMAN, J. *Page 522